DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 10-13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson (GB # 2,413,492) in view of Fick (GB # 23,732).
In regards to claims 1, 2 and 7, teaches a hand-held hair styling device, the hair styling device comprising:
a body (3) having a front side (see facing side in Figure 3), a back side (side opposing facing side in Figure 3), and a side edge (1) extending between the front and back sides;
a rotatable base mounted on the body for rotation relative to the body about an axis of rotation, the rotatable base having a surface facing generally away from the body, the axis of rotation of 
at least one hair styling element (12 and 13, where there are a plurality of the hair styling elements that each extend from their respective rotatable bases) mounted on the surface of the rotatable base for rotation with the rotatable base (see Page 9, Lines 15-20).
Parkinson does not teach the hair styling elements are a twisted elongate member. However, Fick teaches a combs to have spirally twisted teeth (See Figure 1 at 1) that are spiraled around their entire length. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the hair styling elements of Parkinson to have the spiral shape of Fick, in order to be able to aid in removing foreign matter from the hair during use (See abstract).
Regarding claim 8, Parkinson teaches each of the hair styling elements mounted on the surface of the rotatable base is spaced from each of the other hair styling elements (see Figure 3).
Regarding claim 10, Parkinson teaches the at least one hair styling element is offset from the axis of rotation of the rotatable base such that the hair styling element rotates about the axis of rotation (see Figure 3, where rotation is about element 11, from which elements 12 and 13 are offset).
Regarding claim 11, Parkinson teaches a selectively activatable drive system for driving rotation of the rotatable base relative to the body (Page 7, Lines 10-20).

In regards to claims 12-13, Parkinson teaches a hair styling attachment (1) for a hand-held hair styling device (2), the attachment comprising a base (3) including an attachment member for attaching the base to the hair styling device (connection junction for elements 1 and 2) for being rotated by the hair styling device (Page 9), and a surface on the base (Figure 3 at facing surface of 3); and

Parkinson does not teach the hair styling elements are a twisted elongate member. However, Fick teaches a combs to have spirally twisted teeth (See Figure 1 at 1) that are spiraled around their entire length. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the hair styling elements of Parkinson to have the spiral shape of Fick, in order to be able to aid in removing foreign matter from the hair during use (See abstract).
Regarding claim 18, Parkinson teaches each of the hair styling elements mounted on the surface of the rotatable base is spaced from each of the other hair styling elements (see Figure 3).
Regarding claim 20, Parkinson teaches the at least one hair styling element is offset from the central axis of rotation of the base such that the hair styling element rotates about the axis of rotation (see Figure 3, where rotation is about element 11, from which elements 12 and 13 are offset).

Claims 3-6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson in view of Fick, as applied to claims 2 and 13 above, in further view of Reiners (EP # 0687426).
In regards to claims 3-6 and 14-17, Parkinson/Fick teach the hair styling elements to have a spiraled shape extending from the base to a free end, but does not teach the spiraled shape is a twisted paddle-shaped configuration. 
However, Reiners teaches providing dynamic comb teeth that are paddle-shaped on opposing surfaces (see Figures 1 and 2 at 2). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hair styling elements of Parkinson to be paddle shaped elements that receive the spiraling, as taught by Reiners in order to provide more surface area to be able to engage hair during use.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson in view of Fick, as applied to claims 1 and 12 above, in further view of Peacock (GB # 438005).
In regards to claims 9 and 19, Parkinson teaches the hair styling element to wind the hair, but does not teach that the hair styling element has a longitudinal axis that extends non-parallel to the axis of rotation of the rotatable base such that the hair styling element extends at an angle to the axis of rotation of the rotatable base. 
However, Peacock teaches a comb with movable teeth with a non-linear contour (see abstract and Figure 1). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teeth of Parkinson to be curved in shape, such that their axes are not parallel to the axis of rotation, as taught by Peacock, in order to better accommodate the shape of the head and engagement with the hair.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.E.K/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772